Exhibit 10.17
 
CANCELLATION OF JUNE 10, 2010 BRIDGE LOAN AGREEMENT AND PROMISSORY NOTE




THIS CANCELLATION OF JUNE 10, 2010 BRIDGE LOAN AGREEMENT AND PROMISSORY NOTE
(this "Agreement") is made and entered into as of December 23, 2010 (the
“Effective Date”) by and between COVENANT GROUP OF CHINA INC., a Nevada
corporation (the "Maker"), and WALSTON DUPONT GLOBAL ADVISORS LLC, a Delaware
limited liability company (the "Payee" and, collectively with Maker, the
“Parties”).
 
BACKGROUND
 
A.           On June 10, 2010, Maker and Payee executed a Promissory Note (the
"Original Note"), whereby Maker promised to repay the principal sum of $130,000
in connection with a Bridge Loan Agreement (“Loan Agreement”) entered into by
the Parties of even date.
 
B.           On October 28, 2010 Maker and Payee sought to amend the Original
Note and entered into a First Amendment to Promissory Note (“First Amendment”).
 
C.           Maker and Payee now desire to cancel the Loan Agreement and
Original Note, as amended (the “Amended Note”), in exchange for consideration as
set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, hereby agree as follows:


The Loan Agreement and the related Amended Note by and between Maker and Payee
is hereby cancelled as of the Effective Date.  Accordingly, Payee hereby
forgives Maker’s obligation under the Amended Note to repay to Payee the
principal sum of one hundred thirty thousand dollars ($130,000) (the “Principal
Sum”).  Maker hereby relinquishes any and all right, title and interest in and
to the Principal Sum.


As set forth in the First Amendment and in addition to the warrant set forth
above, Payee shall retain full right and title in and to the warrant to purchase
up to Fifteen-Thousand Six-Hundred (15,600) shares of restricted common stock of
Maker given to Payee as consideration for entering into the Loan Agreement and
Amended Note.


Except as expressly set forth herein, the parties hereby release each other from
any further obligations and waive any further rights under the Loan Agreement or
Amended Note.


This Amendment shall be governed under Pennsylvania law without regard to its
choice of law rules and may be executed in counterparts.
 
 
1 of 2

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first above written.






 
COVENANT GROUP OF CHINA INC.



 
By /s/ Justin D. Csik______________

Name:  Justin D. Csik
Title:  CFO and General Counsel




WALSTON DUPONT GLOBAL ADVISORS LLC



By /s/ James Wilent______________
Name:  James Wilent
Title:  President
 
 
 
 
 
 2 of 2

--------------------------------------------------------------------------------


